DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claim 1 based on the Response filed on 10/12/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.
Claim 18 is canceled.  Therefore, claims 1-17 and 19 are pending.

Applicant's arguments filed on 10/12/2022 have been fully considered but they are not persuasive. the claimed invention, after amendment, has the structure that light (image) reflected by a transparent screen supported by one transparent support is magnified by a magnifying lens supported by the other transparent support. The cited references are silent about this structure, and thus, a person skilled in the art cannot readily arrive at this structure.  Song discloses “the magnifying lens and the transparent screen all are supported by one transparent support”; however, the transparent support can obviously make different separable transparent supports, which dispose the magnifying lens and the transparent screen on the different separable transparent supports as the case law: It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the magnifying lens and the transparent screen are supported by separate transparent supports, and the image reflected from the transparent screen supported by one of the transparent supports is magnified by the magnifying lens supported by other transparent support”, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Besides, the amended features of “the magnifying lens and the transparent screen are supported by separate transparent supports, and the image reflected from the transparent screen supported by one of the transparent supports is magnified by the magnifying lens supported by other transparent support” can be obviously rejected with the new secondary reference Ma et al. (US 20140118829) in Fig. 3A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5-6, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono Takao et al. (JP H10319240) as IDS provided in view of Song et al. (US 20020122015).

    PNG
    media_image1.png
    511
    900
    media_image1.png
    Greyscale

Regard to claim 1, Tomono Takao et al. disclose a wearable display device comprising at least: 
a transparent screen [an Asymmetrical reflection type hologram film 4]; and 
a projection device [a pair of left and right liquid crystal displays (LCD) 5] which projects an image on the transparent screen 4, 
wherein eyeglass lens 3 (acting like the light guide without magnifying lens) for viewing the image reflected from the transparent screen 4 is disposed on a viewing side to cover at least a part of the transparent screen 4.  

However, Tomono Takao et al. fail to disclose the wearable display device, wherein 
a magnifying lens for viewing the image reflected from the transparent screen is disposed on a viewing side to cover at least a part of the transparent screen, 
the magnifying lens and the transparent screen are supported by separate transparent supports, and 
the image reflected from the transparent screen supported by one of the transparent supports is magnified by the magnifying lens supported by other transparent support.

    PNG
    media_image2.png
    183
    649
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the magnifying lens and the transparent screen are supported by separate transparent supports, and the image reflected from the transparent screen supported by one of the transparent supports is magnified by the magnifying lens supported by other transparent support”, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Song et al. teach the wearable display device, wherein the lens is a magnifying lens, wherein 
a magnifying lens for viewing the image reflected from the transparent screen is disposed on a viewing side to cover at least a part of the transparent screen, 
the magnifying lens 530/532 [formed on bottom surface of light guide] and the transparent screen [second and third gratings 522 and 524 formed on top surface the guide light formed on top surface of light guide] are supported obviously by separate transparent supports [the waveguide 510], and 
the image [from a display panel 500] reflected from the transparent screen 522/524 supported obviously by one of the transparent supports 510 is magnified by the magnifying lens 530/532 supported by other transparent support 510 [The magnifying lenses 530 and 532 allow the user to see a magnified image by magnifying the light coming from the waveguide 510 [0042]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a wearable display device as Tomono Takao et al. disclosed, wherein a magnifying lens for viewing the image reflected from the transparent screen is disposed on a viewing side to cover at least a part of the transparent screen for allowing the user to see a magnified image by magnifying the light coming from the waveguide [0042] as Song taught.

Regard to claim 2, Tomono Takao et al. disclose the wearable display device, wherein a bisector of an angle Ɵ/2 between an incoming ray 5b from at least one direction onto the transparent screen and a specularly reflected ray 5c of the incoming ray is inclined by 50 or more with respect to a normal direction to a surface of the transparent screen [with angle θ of 58° to 88°].

Regard to claims 5 and 10, Tomono Takao et al. disclose the wearable display device further comprising: a light guide plate [eyeglass lens 3 considers as a light guide plate with an intermediate image on a projection end surface and then made incident on hologram films 4 from an end surface 3b of spectacle lenses 3] which guides the image projected by the projection device 5 to the transparent screen 4.  

Regard to claims 6 and 11, Song et al. disclose the wearable display device, wherein the transparent screen 522/524 is disposed on one surface of the light guide plate 510, and the lens 530/532 is disposed on the other surface (see Fig. 5).

Regard to claim 17, Song et al. disclose the wearable display device, wherein the magnifying lens magnifies 530/532 the image reflected by the transparent screen 522/524 and emitted from the light guide plate (see Fig. 5).

Regard to claim 19, Song et al. disclose the wearable display device, wherein the transparent screen exhibits diffuse reflectivity as shown in Figs. 7A-C.
2.	Claims 1-2, 5-6, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono Takao et al. (JP H10319240) as IDS provided in view of Ma et al. (US 20140118829).

    PNG
    media_image1.png
    511
    900
    media_image1.png
    Greyscale

Regard to claim 1, Tomono Takao et al. disclose a wearable display device comprising at least: 
a transparent screen [an Asymmetrical reflection type hologram film 4]; and 
a projection device [a pair of left and right liquid crystal displays (LCD) 5] which projects an image on the transparent screen 4, 
wherein eyeglass lens 3 (acting like the light guide without magnifying lens) for viewing the image reflected from the transparent screen 4 is disposed on a viewing side to cover at least a part of the transparent screen 4.  

However, Tomono Takao et al. fail to disclose the wearable display device, wherein 
a magnifying lens for viewing the image reflected from the transparent screen is disposed on a viewing side to cover at least a part of the transparent screen, 
the magnifying lens and the transparent screen are supported by separate transparent supports, and 
the image reflected from the transparent screen supported by one of the transparent supports is magnified by the magnifying lens supported by other transparent support.

    PNG
    media_image3.png
    289
    579
    media_image3.png
    Greyscale

Ma et al. teach the wearable display device, wherein 
a magnifying lens 180 for viewing the image reflected from the transparent screen [the near-eye display 302 may be embedded in or attached to the optical lens 304 so that incoming light from a real world scene passes through the transmissive display 308 and the micro-lens array 310 before reaching the user's eye lens 180. The near-eye display 302 may include a transmissive display 308 and a diffractive micro-lens array 310] is disposed on a viewing side to cover at least a part of the transparent screen, 
the magnifying lens 180 and the transparent screen 308 are supported by separate transparent supports [the optical lens 304], and 
the image reflected from the transparent screen 308 supported by one of the transparent supports [the optical lens 304] is magnified by the magnifying lens supported by other transparent support [the optical lens 304].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a wearable display device as Tomono Takao et al. disclosed, wherein a magnifying lens for viewing the image reflected from the transparent screen is disposed on a viewing side to cover at least a part of the transparent screen for allowing a human eye to simultaneously focus on real world images and computer generated images that can be overlaid with the real world images [0001] as Ma et al. taught.
Regard to claim 2, Tomono Takao et al. disclose the wearable display device, wherein a bisector of an angle Ɵ/2 between an incoming ray 5b from at least one direction onto the transparent screen and a specularly reflected ray 5c of the incoming ray is inclined by 50 or more with respect to a normal direction to a surface of the transparent screen [with angle θ of 58° to 88°].

Regard to claims 5 and 10, Tomono Takao et al. disclose the wearable display device further comprising: a light guide plate [eyeglass lens 3 considers as a light guide plate with an intermediate image on a projection end surface and then made incident on hologram films 4 from an end surface 3b of spectacle lenses 3] which guides the image projected by the projection device 5 to the transparent screen 4.  

Regard to claims 6 and 11, Ma et al. disclose the wearable display device, wherein the transparent screen  is disposed on one surface of the light guide plate 314 (see Fig. 3B), and the lens 180 is disposed on the other surface.

Regard to claim 17, Ma et al. disclose the wearable display device, wherein the magnifying lens 180 magnifies the image reflected by the transparent screen 308 and emitted from the light guide plate 314 (see Fig. 3B).

Regard to claim 19, Song et al. disclose the wearable display device, wherein the transparent screen exhibits diffuse reflectivity [with a diffractive micro-lens array 310].

3.	Claims 3-4, 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono Takao et al. (JP H10319240) as IDS provided in view of Song et al. (US 20020122015) [or Ma et al. (US 20140118829)] applied to claims 1, 5, 10 in further view of Yoshida (US 20180164480).
Regard to claims 13 and 15, Tomono Takao et al. and Song et al. disclose the wearable display device further comprising: a light guide plate which guides the image projected by the projection device to the transparent screen.  
Regard to claims 14 and 16, Ma et al. disclose the wearable display device, wherein the transparent screen is disposed on one surface of the light guide plate, and the lens is disposed on the other surface.  
Tomono Takao et al. disclose fail to disclose the features of claims 3-4, 7-9, 12.

    PNG
    media_image4.png
    417
    1350
    media_image4.png
    Greyscale

Yoshida teaches the screen usable as a display of a wearable device [0184], wherein the screen contains a cholesteric liquid crystal (reflective structure). For example, a cholesteric liquid crystal with right-handed helical structure reflects light having right circular polarization and transmits light having left circular polarization [0002].  

Regard to claims 3 and 8, Yoshida teaches the wearable display device, wherein the transparent screen has a cholesteric liquid crystal layer exhibiting selective reflectivity [a liquid crystal layer 3 contains a cholesteric liquid crystal, the cholesteric liquid crystal has the property of reflecting light that is of a band of wavelengths corresponding to a pitch of the helix and refractive indices of the cholesteric liquid crystal and that has circular polarization in the same twist direction as the twist direction of the helix [0066]].  

Regard to claims 4 and 9, Yoshida teaches the wearable display device, wherein the cholesteric liquid crystal layer 3 further exhibits diffuse reflectivity [the reflective surfaces 17 include curved surfaces. It is therefore possible to diffusely reflect the light L3 such that the wavefront F3 thereof conforms to the curved surfaces [0124]].  

Claim 7 and 12, Yoshida teaches the wearable display device, wherein
the cholesteric liquid crystal layer 3 is formed by using a liquid crystal compound, 
on at least one main plane of a pair of main planes [a substrate 5U and a substrate 5L] of the cholesteric liquid crystal layer, 
an orientation of a molecular axis of the liquid crystal compound changes consecutively while rotating over at least one direction in a plane, and 
the molecular axis of the liquid crystal compound is inclined with respect to the main plane of the cholesteric liquid crystal layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a wearable display device as Tomono Takao et al. disclosed with the features of claims 3-4, 7-9 and 12 for producing a reflective structure that each have an extended application range [0005] as Yoshida taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871